Exhibit 10.1

POTBELLY CORPORATION 2019 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective June 24, 2020)

1.      GENERAL

1.1    Purposes. Potbelly Corporation (the “Company”) has established the
Potbelly Corporation 2019 Long-Term Incentive Plan (the “Plan”) to: (a) align
the interests of the Company’s stockholders and the recipients of Awards under
this Plan by increasing the proprietary interest of such recipients in the
Company’s growth and success, (b) advance the interests of the Company by
attracting and retaining qualified employees, Outside Directors and other
persons providing services to the Company and/or to its Related Companies, and
(c) motivate Participants to act in the long-term best interests of the
Company’s stockholders. The following provisions constitute an amendment and
restatement of the Plan, effective June 24, 2020.

1.2    Definitions. For purposes of the Plan, the following definitions shall
apply:

 

  (a)

“Agreement” shall have the meaning set forth in subsection 6.8 of the Plan.

 

  (b)

“Approval Date” means the date on which the Plan, as amended and restated as set
forth herein, is approved by the Company’s stockholders.

 

  (c)

“Award” shall mean an award under Section 3 or 4 of the Plan.

 

  (d)

“Board” shall mean the Board of Directors of the Company.

 

  (e)

“Cause” shall have the meaning set forth in an employment agreement between the
Company or a Related Company and the Participant or, if no such agreement
exists, “Cause” shall mean (i) the willful failure to substantially perform the
duties assigned by the Company or a Related Company (other than a failure
resulting from the Participant’s Disability), (ii) the willful engaging in
conduct which is injurious to the Company or any of its Related Companies or the
Company’s stockholders, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Board, no longer conforms to the standard of the
Company’s executives or employees, (iii) any act of dishonesty, commission of a
felony, or a violation of any statutory or common law duty of loyalty to the
Company or any of its Related Companies.

 

  (f)

“Change in Control” means the first to occur of any of the following:

 

  (i)

the consummation of a transaction, approved by the stockholders of the Company,
to merge the Company with or into or consolidate the Company with another entity
or sell or otherwise dispose of all or substantially all of its assets, or the
stockholders of the Company adopt a plan of liquidation, provided, however, that
a Change in Control shall not be deemed to have occurred by reason of a
transaction, or a substantially concurrent or otherwise related series of
transactions, upon the completion of which 50% or more of the beneficial
ownership of the voting power of the Company, the surviving corporation or
corporation directly or indirectly controlling the Company or the surviving
corporation, as the case may be, is held by the same persons (although not
necessarily in the same proportion) as held the beneficial ownership of the
voting power of the Company immediately prior to the transaction or the
substantially concurrent or otherwise related series of transactions, except
that upon the completion thereof, employees or employee benefit plans of the
Company may be a new holder of such beneficial ownership; or

 

  (ii)

the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 50% or more of the combined voting power of the Company
is acquired, other than from the Company, by any “person” as defined in Sections
13(d) and 14(d) of the Exchange Act (other than any trustee or other fiduciary
holding securities under an employee benefit or other similar equity plan of the
Company); or

 

1



--------------------------------------------------------------------------------

  (iii)

at any time during any period of two consecutive years, individuals who at the
beginning of such period were members of the Board cease for any reason to
constitute at least a majority thereof (unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors still in office at the time of
such election or nomination who were directors at the beginning of such period).

 

  (g)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (h)

“Committee” shall have the meaning set forth in subsection 5.1 of the Plan.

 

  (i)

“Common Stock” shall mean a share of common stock, $.01 par value, of the
Company.

 

  (j)

“Company” shall have the meaning set forth in subsection 1.1 of the Plan.

 

  (k)

“Disability” shall mean that an individual is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. Whether an individual has a “Disability” shall be determined in a manner
that is consistent with section 22(e)(3) of the Code.

 

  (l)

“Effective Date” shall have the meaning set forth in subsection 6.1 of the Plan.

 

  (m)

“Eligible Persons” shall mean any officer, director, employee, consultant,
independent contractor or agent of the Company or any Related Company and
persons who are expected to become an officer, director, employee, consultant,
independent contractor or officer of the Company or any Related Company (but
effective no earlier than the date on which such person begins to provide
services to the Company or any Related Company), including, in each case,
directors who are not employees of the Company or a Related Company.

 

  (n)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (o)

“Exercise Price” shall have the meaning set forth in subsection 3.2 of the Plan.

 

  (p)

“Expiration Date” shall have the meaning set forth in subsection 3.9 of the
Plan.

 

  (q)

“Fair Market Value” of a share of Common Stock shall mean, as of any date, the
value determined in accordance with the following rules:

 

  (i)

If the Common Stock is at the time listed or admitted to trading on any stock
exchange, then the Fair Market Value shall be the closing price per share of
Common Stock on the principal exchange on which the Common Stock is then listed
or admitted to trading on the last trading day preceding the date on which Fair
Market Value is to be determined or, if no such sale is reported on that date,
on the last preceding date on which a sale was so reported.

 

  (ii)

If the Common Stock is not at the time listed or admitted to trading on a stock
exchange, the Fair Market Value shall be the closing average of the closing bid
and asked price of a share of Common Stock on the date in question in the
over-the-counter market, as such price is reported in a publication of general
circulation selected by the Committee and regularly reporting the market price
of Common Stock in such market.

 

  (iii)

If the Common Stock is not listed or admitted to trading on any stock exchange
or traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee in good faith.

For purposes of determining the Fair Market Value of Common Stock that is sold
pursuant to a cashless exercise program, Fair Market Value shall be the price at
which such Common Stock is sold.

 

  (r)

“Full Value Award” shall have the meaning set forth in Section 4 of the Plan.

 

  (s)

“Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in section 422
of the Code.

 

2



--------------------------------------------------------------------------------

  (t)

“Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

  (u)

“Option” means an Award under the Plan that entitles the Participant to purchase
shares of Common Stock at an Exercise Price established by the Committee at the
time the Option is granted.

 

  (v)

“Outside Director” means a director of the Company who is not an officer or
employee of the Company or any Related Company.

 

  (w)

“Participant” shall have the meaning set forth in subsection 1.3 of the Plan.

 

  (x)

“Plan” shall have the meaning set forth in subsection 1.1 of the Plan.

 

  (y)

“Prior Approval Date” shall mean May 16, 2019.

 

  (z)

“Prior Plan” shall mean the Potbelly Corporation 2013 Long-Term Incentive Plan.

 

  (aa)

“Recycled Shares” shall have the meaning set forth in paragraph 2.1(b)(ii) of
the Plan.

 

  (bb)

“Related Company” shall mean any corporation, partnership, joint venture or
other entity during any period in which (i) the Company, directly or indirectly,
owns at least 50% of the combined voting power of all classes of stock of such
entity or at least 50% of the ownership interests in such entity or (ii) such
entity, directly or indirectly, owns at least 50% of the combined voting power
of all classes of stock of the Company.

 

  (cc)

“SAR” means the grant of an Award under the Plan that entitles the Participant
to receive, in cash or shares of Common Stock (as determined in accordance with
the terms of the Plan) value equal to the excess of: (i) the Fair Market Value
of a specified number of shares of Common Stock at the time of exercise; over
(ii) an Exercise Price established by the Committee at the time of grant.

 

  (dd)

“Subsidiary” shall mean a corporation that is a subsidiary of the Company within
the meaning of section 424(f) of the Code.

 

  (ee)

“Substitute Award” means an Award granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, an award
previously granted, or the right or obligation to make a future award, in all
cases by a company acquired by the Company or any Related Company or with which
the Company or any Related Company combines. In no event shall the issuance of
Substitute Awards change the terms of such previously granted awards such that
the change, if applied to a current Award, would be prohibited under
subsection 3.7.

 

  (ff)

“Termination Date” means the date on which a Participant both ceases to be an
employee of the Company and the Related Companies and ceases to perform material
services for the Company and the Related Companies (whether as a director or
otherwise), regardless of the reason for the cessation; provided that a
“Termination Date” shall not be considered to have occurred during the period in
which the reason for the cessation of services is a leave of absence approved by
the Company or the Related Company which was the recipient of the Participant’s
services; and provided, further that, with respect to an Outside Director,
“Termination Date” means date on which the Outside Director’s service as an
Outside Director terminates for any reason.

1.3     Participation. For purposes of the Plan, a “Participant” is any person
to whom an Award is granted under the Plan. Subject to the terms and conditions
of the Plan, the Committee shall determine and designate, from time to time,
from among the Eligible Persons those persons who will be granted one or more
Awards under the Plan and, subject to the terms and conditions of the Plan, a
Participant may be granted any Award permitted under the provisions of the Plan
and more than one Award may be granted to a Participant. Except as otherwise
agreed by the Company and the Participant, or except as otherwise provided in
the Plan, an Award under the Plan shall not affect any previous Award under the
Plan or an award under any other plan maintained by the Company or any of the
Related Companies. No Eligible Person or other person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Eligible Persons, or holders or beneficiaries of Awards, or of multiple Awards
granted to an Eligible Person. The terms and conditions of Awards and the
Committee’s

 

3



--------------------------------------------------------------------------------

determinations and interpretations with respect thereto need not be the same
with respect to each Eligible Person (whether or not such Eligible Persons are
similarly situated).

2.      SHARES RESERVED AND LIMITATIONS

2.1    Shares Available and Other Amounts Subject to the Plan. The shares of
Common Stock for which Awards may be granted under the Plan shall be subject to
the following:

 

  (a)

Shares of Common Stock with respect to which Awards may be made under the Plan
shall be currently authorized but unissued shares of Common Stock or currently
held or subsequently acquired by the Company as treasury shares (or a
combination thereof), including shares purchased in the open market or in
private transactions.

 

  (b)

Subject to the provisions of subsection 2.2, the number of shares of Common
Stock that may be issued with respect to Awards under the Plan shall be equal to
the sum of (1) 900,000 shares plus (2) the number of shares of Common Stock
available for issuance under the Plan and the Prior Plan as of the Prior
Approval Date (and immediately prior to the Prior Approval Date).
Notwithstanding the foregoing:

 

  (i)

Shares of Common Stock covered by an Award shall only be counted as used to the
extent that they are actually used. A share of Common Stock issued in connection
with any Award under the Plan shall reduce the total number of shares of Common
Stock available for issuance under the Plan by one.

 

  (ii)

Any shares of Common Stock (A) that are subject to Awards granted under the Plan
or (B) that are subject to awards granted under the Prior Plan that are
outstanding on the Approval Date (and immediately prior to approval), in any
case that terminate by reason of expiration, forfeiture, cancellation, or
otherwise, without the issuance of such shares, or that are settled in cash,
shall thereafter again be available for issuance under the Plan (the shares
described in subparagraphs (A) and (B), collectively, “Recycled Shares”).
Recycled Shares shall be added back to the number of shares of Common Stock
reserved for issuance under the Plan on a one for one basis; provided, however,
that (A) Recycled Shares attributable to any Full Value Award granted under the
Plan and (B) Recycled Shares attributable to any Full Value Awards granted under
the Prior Plan, in either case, shall be added back on the same basis that such
award reduced the number of total shares available under the Plan or Prior Plan,
as applicable, at the time such award was granted.

 

  (c)

Notwithstanding any other provision of the Plan, following shares of Common
Stock may not again be made available for issuance under the Plan pursuant to
this subsection 2.1: (i) shares of Common Stock not issued or delivered as a
result of the net settlement of an outstanding Award; (ii) shares delivered to
or withheld by the Company to pay the Exercise Price of an Option or SAR or to
pay the withholding taxes with respect to an Award; (iii) shares of Common Stock
repurchased on the open market with the proceeds of the Exercise Price of an
Option; or (iv) shares subject to Substitute Awards.

 

  (d)

Except as expressly provided by the terms of this Plan, the issue by the Company
of stock of any class, or securities convertible into shares of stock of any
class, for cash or property or for labor or services, either upon direct sale,
upon the exercise of rights or warrants to subscribe therefor or upon conversion
of stock or obligations of the Company convertible into such stock or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, Awards then outstanding hereunder.

 

  (e)

To the extent provided by the Committee, any Award may be settled in cash rather
than in Common Stock.

 

  (f)

Substitute Awards shall not reduce the number of shares of Common Stock that may
be issued under the Plan.

 

  (g)

Subject to the terms and conditions of the Plan, the maximum number of shares of
Common Stock that may be delivered to or on behalf of Participants under the
Plan with respect to Incentive Stock Options

 

4



--------------------------------------------------------------------------------

  shall be 1,200,000; provided, however, that to the extent that shares not
delivered must be counted against this limit as a condition of satisfying the
rules applicable to Incentive Stock Options, such rules shall apply to the limit
on Incentive Stock Options granted under the Plan.

2.2    Adjustments to Shares of Common Stock. In the event of a stock dividend,
stock split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Common Stock such that the Committee determines, in its sole
discretion, that an adjustment is warranted in order to preserve the benefits or
prevent the enlargement of benefits of Awards under the Plan, the Committee
shall, in the manner it determines equitable in its sole discretion, (a) adjust
the number and kind of shares which may be delivered under the Plan (including
adjustments to the number and kind of shares that may be granted to an
individual during any specified time as described in subsection 2.1); (b) adjust
the number and kind of shares subject to outstanding Awards; (c) adjust the
Exercise Price of outstanding Options and SARs; and (d) make any other
adjustments that the Committee determines to be equitable (which may include,
without limitation, (i) replacement of Awards with other awards which the
Committee determines have comparable value and which are based on stock of a
company resulting from the transaction, and (ii) cancellation of the Award in
return for cash payment of the current value of the Award, determined as though
the Award is fully vested at the time of payment, provided that in the case of
an Option or SAR, the amount of such payment may be the excess of value of the
shares of Common Stock subject to the Option or SAR at the time of the
transaction over the exercise price).

2.3    Change in Control. In the event that (a) a Participant is employed or
otherwise in service on the date of a Change in Control and the Participant’s
employment or service, as applicable, is terminated by the Company or the
successor to the Company (or a Related Company which is his or her employer) for
reasons other than Cause within 24 months following the Change in Control, or
(b) the Plan is terminated by the Company or its successor following a Change in
Control without provision for the assumption, continuation or substitution of
outstanding Awards hereunder, all Options, SARs and related Awards which have
not otherwise expired shall become immediately exercisable and all other Awards
shall become fully vested; provided, however, that all Awards with conditions
and restrictions relating to the attainment of performance goals shall become
vested assuming the higher of (A) achievement of all relevant performance goals
at the target level of performance (pro rated based upon the length of time
within the performance period that has elapsed prior to the Change in Control)
or (B) actual achievement of the performance goals as of the date of the Change
in Control. For purposes of this subsection 2.3, a Participant’s employment or
service shall be deemed to be terminated by the Company or the successor to the
Company (or a Related Company) if the Participant terminates employment or
service after (i) a substantial adverse alteration in the nature of the
Participant’s status or responsibilities from those in effect immediately prior
to the Change in Control, or (ii) a material reduction in the Participant’s
annual base salary and target bonus, if any, or, in the case of a Participant
who is an Outside Director, the Participant’s annual compensation, as in effect
immediately prior to the Change in Control. If, upon a Change in Control, awards
in other shares or securities are substituted for outstanding Awards pursuant to
subsection 2.2, and immediately following the Change in Control the Participant
becomes employed by (if the Participant was an employee immediately prior to the
Change in Control) or a board member of (if the Participant was an Outside
Director immediately prior to the Change in Control) the entity into which the
Company merged, or the purchaser of substantially all of the assets of the
Company, or a successor to such entity or purchaser, the Participant shall not
be treated as having terminated employment or service for purposes of this
subsection 2.3 until such time as the Participant terminates employment or
service with the merged entity or purchaser (or successor), as applicable.

2.4    Limits Applicable to Non-Employee Directors. Notwithstanding any other
provision of the Plan to the contrary, the aggregate value of all Awards granted
under the Plan to any Outside Director for any calendar year shall not exceed
(a) $300,00 in total value or (b) in the event such Outside Director is first
appointed or elected to the Board in such calendar year, $400,000 in total
value. For purposes of the foregoing limitation, the value of an Award shall be
its grant date fair value, as determined in accordance with ASC 718 or successor
provision but excluding the impact of estimated forfeitures related to
service-based vesting conditions.

 

5



--------------------------------------------------------------------------------

3.      STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

3.1    Options and SARs. The Committee shall designate the Participants to whom
Options or SARs are to be granted under this Section 3 and shall determine the
number of shares of Common Stock subject to each such Option or SAR and the
other terms and conditions thereof, not inconsistent with the Plan. Without
limiting the generality of the foregoing, the Committee may not grant dividend
equivalents (current or deferred) with respect to any Option or SAR granted
under the Plan. An Option will be deemed to be a Non-Qualified Option unless it
is specifically designated by the Committee as an Incentive Stock Option.

3.2    Exercise Price. The “Exercise Price” of each Option and SAR granted under
this Section 3 shall be established by the Committee at the time the Option or
SAR is granted; provided, however, that in no event shall such price be less
than 100% of the Fair Market Value of a share of Common Stock on the date of
grant (or, if greater, the par value of a share of Common Stock).

3.3    Limits on Incentive Stock Options. If the Committee grants Incentive
Stock Options, then to the extent that the aggregate fair market value of shares
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by any individual during any calendar year (under all plans
of the Company and all Subsidiaries) exceeds $100,000, such Options shall be
treated as Non-Qualified Stock Options to the extent required by section 422 of
the Code. Any Option that is intended to constitute an Incentive Stock Option
shall satisfy any other requirements of section 422 of the Code and, to the
extent such Option does not satisfy such requirements, the Option shall be
treated as a Non-Qualified Stock Option.

3.4    Term and Exercisability. Except as otherwise expressly provided in the
Plan, an Option or SAR granted under the Plan shall be exercisable in accordance
with the following:

 

  (a)

The terms and conditions relating to exercise and vesting of an Option or SAR
shall be established by the Committee to the extent not inconsistent with the
Plan, and may include, without limitation, conditions relating to completion of
a specified period of service, achievement of performance standards prior to
exercise or the achievement of Common Stock ownership guidelines by the
Participant.

 

  (b)

No Option or SAR may be exercised by a Participant prior to the date on which it
is exercisable (or vested) or after the Expiration Date applicable thereto. In
no event shall an Option or SAR expire later than the tenth anniversary of the
grant date of such Option or SAR.

3.5    Payment of Exercise Price. The payment of the Exercise Price of an Option
granted under this Section 3 shall be subject to the following:

 

  (a)

Subject to the following provisions of this subsection 3.5, the full Exercise
Price of each share of Common Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise through the use of cash equivalents (including broker-assisted cashless
exercise), payment may be made as soon as practicable after the exercise) and,
as soon as practicable thereafter, a certificate representing the shares of
Common Stock so purchased shall be delivered to the person entitled thereto or
shares of Common Stock so purchased or such shares of Common Stock shall
otherwise be registered in the name of the Participant on the records of the
Company’s transfer agent and credited to the Participant’s account.

 

  (b)

Subject to applicable law, the Exercise Price shall be payable in cash or cash
equivalents (including broker-assisted cashless exercise), by tendering, by
actual delivery or by attestation (including by means of a net exercise), shares
of Common Stock valued at Fair Market Value as of the day of exercise or by a
combination thereof; provided, however, that shares of Common Stock may not be
used to pay any portion of the Exercise Price unless the holder thereof has good
title, free and clear of all liens and encumbrances.

 

6



--------------------------------------------------------------------------------

3.6    Post-Exercise Limitations. The Committee, in its discretion, may impose
such restrictions on shares of Common Stock acquired pursuant to the exercise of
an Option as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, Common Stock ownership by the Participant,
conformity with the Company’s recoupment or clawback policies as in effect from
time to time, compliance with restrictive covenants, and such other factors as
the Committee determines to be appropriate.

3.7    No Repricing. Except for either adjustments pursuant to subsection 2.2 of
the Plan (relating to the adjustment of shares), or reductions of the exercise
price approved by the Company’s stockholders, the exercise price for any
outstanding Option or SAR may not be decreased after the date of grant nor may
an outstanding Option or SAR granted under the Plan be surrendered to the
Company as consideration for the grant of a replacement Option or SAR with a
lower exercise price or a Full Value Award. Except as approved by the Company’s
stockholders, in no event shall any Option or SAR granted under the Plan be
surrendered to the Company in consideration for a cash payment if, at the time
of such surrender, the exercise price of the Option or SAR is greater than the
then current Fair Market Value of a share of Common Stock. In addition, no
repricing of an Option shall be permitted without the approval of the Company’s
stockholders if such approval is required under the rules of any stock exchange
on which the Common Stock is listed.

3.8    Tandem Common Stock Options and SARs. A Option may but need not be in
tandem with an SAR, and an SAR may but need not be in tandem with an Option (in
either case, regardless of whether the original award was granted under this
Plan or another plan or arrangement). If an Option is in tandem with an SAR, the
exercise price of both the Option and SAR shall be the same, and the exercise of
the Option or SAR with respect to a share of Common Stock shall cancel the
corresponding tandem SAR or Option right with respect to such share. If an SAR
is in tandem with an Option but is granted after the grant of the Option, or if
an Option is in tandem with an SAR but is granted after the grant of the SAR,
the later granted tandem Award shall have the same exercise price as the earlier
granted Award, but the exercise price for the later granted Award may not be
less than the Fair Market Value of the Common Stock at the time of such grant.

3.9    Expiration Date. The “Expiration Date” with respect to an Option or SAR
means the date established as the Expiration Date by the Committee at the time
of the grant (as the same may be modified in accordance with the terms of the
Plan); provided, however, that the Expiration Date with respect to any Option or
SAR shall not be later than the earliest to occur of the ten-year anniversary of
the date on which the Option or SAR is granted or the following dates, unless
the following dates are determined otherwise by the Committee:

 

  (a)

if the Participant’s Termination Date occurs by reason of death or Disability,
the one-year anniversary of such Termination Date;

 

  (b)

if the Participant’s Termination Date occurs for reasons other than death or
Disability or Cause, the three-month anniversary of such Termination Date; or

 

  (c)

if the Participant’s Termination Date occurs for Cause, the day preceding the
Termination Date.

In no event shall the Expiration Date of an Option or SAR be later than the
ten-year anniversary of the date on which the Option or SAR is granted (or such
shorter period required by law or the rules of any stock exchange on which the
Common Stock is listed).

4.      FULL VALUE AWARDS

A “Full Value Award” is a grant of one or more shares of Common Stock or a right
to receive one or more shares of Common Stock in the future (including
restricted stock, restricted stock units, performance shares, and performance
units) which is contingent on continuing service, the achievement of performance
objectives during a specified period performance, or other restrictions as
determined by the Committee or in consideration of a Participant’s previously
performed services or surrender or other compensation that may be due. The grant
of

 

7



--------------------------------------------------------------------------------

Full Value Awards may also be subject to such other conditions, restrictions and
contingencies, as determined by the Committee, including provisions relating to
dividend or dividend equivalent rights and deferred payment or settlement.
Notwithstanding the foregoing, no dividends or dividend equivalent rights will
be paid or settled on Full Value Awards that have not been earned or vested.

5.      COMMITTEE

5.1    Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the committee described in
subsection 5.2 (the “Committee”) in accordance with this Section 5. If the
Committee does not exist, or for any other reason determined by the Board, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.

5.2    Selection of Committee. So long as the Company is subject to Section 16
of the Exchange Act, the Committee shall be selected by the Board and shall
consist of not fewer than two members of the Board or such greater number as may
be required for compliance with Rule 16b-3 issued under the Exchange Act and
shall be comprised of persons who are independent for purposes of applicable
stock exchange listing requirements. Notwithstanding any other provision of the
Plan to the contrary, with respect to any Awards to Outside Directors, the
Committee shall be the Board.

5.3    Powers of Committee. The authority to manage and control the operation
and administration of the Plan shall be vested in the Committee, subject to the
following:

 

  (a)

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to (i) select Eligible Persons who will receive Awards under the
Plan, (ii) determine the time or times of receipt of Awards, (iii) determine the
types of Awards and the number of shares of Common Stock covered by the Awards,
(iv) establish the terms, conditions, performance targets, restrictions, and
other provisions of Awards, (v) modify the terms of, cancel or suspend Awards,
(vi) reissue or repurchase Awards, and (vii) accelerate the exercisability or
vesting of any Award. In making such Award determinations, the Committee may
take into account the nature of services rendered by the respective employee,
the individual’s present and potential contribution to the Company’s or a
Related Company’s success and such other factors as the Committee deems
relevant.

 

  (b)

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to conclusively interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, to determine the terms and
provisions of any agreements made pursuant to the Plan and to make all other
determinations that may be necessary or advisable for the administration of the
Plan.

 

  (c)

Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

 

  (d)

Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is made, except that the Committee may
reserve the authority to have such determination made by the Committee in the
future (but only if such reservation is made at the time the Award is granted,
is expressly stated in the Agreement reflecting the Award and is permitted by
applicable law).

Without limiting the generality of the foregoing, it is the intention of the
Company that, to the extent that any provisions of this Plan or any Awards
granted hereunder are subject to section 409A of the Code, the Plan and the
Awards comply with the requirements of section 409A of the Code and that the
Plan and Awards be administered in accordance with such requirements and the
Committee shall have the authority to amend any outstanding Awards to conform to
the requirements of section 409A.

5.4    Delegation by Committee. Except to the extent prohibited by applicable
law or the rules of any stock exchange on which the Common Stock is listed, the
Committee may allocate all or any portion of its

 

8



--------------------------------------------------------------------------------

responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

5.5    Information to be Furnished to Committee. The Company and the Related
Companies shall furnish the Committee such data and information as may be
required for it to discharge its duties. The records of the Company and the
Related Companies as to an employee’s or Participant’s employment or provision
of services, termination of employment or cessation of the provision of
services, leave of absence, reemployment and compensation shall be conclusive on
all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

5.6    Liability and Indemnification of Committee. No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall the Company or any Related
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director or employee of the Company or
Related Company. The Committee, the individual members thereof, and persons
acting as the authorized delegates of the Committee under the Plan, shall be
indemnified by the Company against any and all liabilities, losses, costs and
expenses (including legal fees and expenses) of whatsoever kind and nature which
may be imposed on, incurred by or asserted against the Committee or its members
or authorized delegates by reason of the performance of a Committee function if
the Committee or its members or authorized delegates did not act dishonestly or
in willful violation of the law or regulation under which such liability, loss,
cost or expense arises. This indemnification shall not duplicate but may
supplement any coverage available under any applicable insurance.

5.7    Special Vesting Rules. Except for (a) Awards granted under the Plan with
respect to shares of Common Stock which do not exceed, in the aggregate, five
percent of the total number of shares of Common Stock reserved for issuance
pursuant to subsection 2.1, (b) Awards granted in lieu of other compensation, or
(c) Awards that are a form of payment of earned performance awards or other
incentive compensation provided that the performance period relating to such
performance or incentive awards was at least one year, if a Participant’s right
to become vested in an Award is conditioned on the completion of a specified
period of service with the Company or any Related Company Subsidiaries being
required, then the required period of service shall be at least one (1) year,
except if accelerated in the event of the participant’s death or Disability, or
involuntary termination.

6.      MISCELLANEOUS

6.1    Effective Date and Term. This Plan, as amended and restated, shall be
effective as of the date that it is approved by the Board (the “Effective
Date”).The Plan shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any shares of Common Stock
awarded under it are outstanding and not fully vested; provided, however, that
no new Awards will be made under the Plan on or after the tenth anniversary of
the Effective Date Any awards granted under the Prior Plan or the Plan prior to
the Approval Date shall be subject to the terms and conditions of the Prior Plan
or the Plan as in effect at the time of grant.

6.2    Limit on Distribution. Distribution of Common Stock or other amounts
under the Plan shall be subject to the following:

 

  (a)

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.

 

  (b)

In the case of a Participant who is subject to Section 16(a) and 16(b) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or

 

9



--------------------------------------------------------------------------------

  any feature of any such Award, as the Committee, in its sole discretion, deems
necessary or desirable to comply with Section 16(a) or 16(b) and the rules and
regulations thereunder or to obtain any exemption therefrom.

 

  (c)

To the extent that the Plan provides for issuance of certificates to reflect the
transfer of Common Stock, the transfer of such Common Stock may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Common Stock is listed.

6.3    Liability for Cash Payments. Subject to the provisions of this Section 6,
each Related Company shall be liable for payment of cash due under the Plan with
respect to any Participant to the extent that such payment is attributable to
the services rendered for that Related Company by the Participant. Any disputes
relating to liability of a Related Company for cash payments shall be resolved
by the Committee.

6.4    Withholding. All Awards and other payments under the Plan are subject to
withholding of all applicable taxes, which withholding obligations may be
satisfied, with the consent of the Committee, through the surrender of Common
Stock which the Participant already owns or to which a Participant is otherwise
entitled under the Plan; provided, however, previously-owned Common Stock that
has been held by the Participant or Common Stock to which the Participant is
entitled under the Plan may only be used to satisfy the minimum tax withholding
required by applicable law (or other rates that will not have a negative
accounting impact).

6.5    Transferability. Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, unless otherwise provided by the Committee, pursuant to a qualified domestic
relations order (within the meaning of the Code and applicable rules
thereunder). To the extent that the Participant who receives an Award under the
Plan has the right to exercise such Award, the Award may be exercised during the
lifetime of the Participant only by the Participant. Notwithstanding the
foregoing provisions of this subsection 6.5, unless otherwise provided by the
Committee, Awards may be transferred to or for the benefit of the Participant’s
family (including, without limitation, to a trust or partnership for the benefit
of a Participant’s family), subject to such procedures as the Committee may
establish. In no event shall an Incentive Stock Option be transferable to the
extent that such transferability would violate the requirements applicable to
such option under section 422 of the Code.

6.6    Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company or the Related
Company, as applicable, at its principal executive offices. The Committee may,
by advance written notice to affected persons, revise such notice procedure from
time to time. Any notice required under the Plan (other than a notice of
election) may be waived by the person entitled to notice.

6.7    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the applicable Committee at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Committee shall require.

6.8    Agreement With the Company or Related Company. At the time of an Award to
a Participant under the Plan, the Committee may require a Participant to enter
into an agreement with the Company or the Related Company, as applicable (the
“Agreement”), in a form specified by the Committee, agreeing to the terms and
conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe.

6.9    Limitation of Implied Rights.

 

  (a)

Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company or any
Related Company whatsoever, including, without

 

10



--------------------------------------------------------------------------------

  limitation, any specific funds, assets, or other property which the Company or
any Related Company, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the amounts, if any, payable under the Plan, unsecured by any assets of the
Company and any Related Company. Nothing contained in the Plan shall constitute
a guarantee by the Company or any Related Company that the assets of such
companies shall be sufficient to pay any benefits to any person.

 

  (b)

The Plan does not constitute a contract of employment or continued service, and
selection as a Participant will not give any employee the right to be retained
in the employ or service of the Company or any Related Company, nor any right or
claim to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan. Except as otherwise provided in the Plan,
no Award under the Plan shall confer upon the holder thereof any right as a
stockholder of the Company prior to the date on which he fulfills all service
requirements and other conditions for receipt of such rights and shares of
Common Stock are registered in his name.

6.10    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

6.11    Action by the Company or Related Company. Any action required or
permitted to be taken by the Company or any Related Company shall be by
resolution of its board of directors or governing body or by action of one or
more members of the board or governing body (including a committee of the board
or governing body) who are duly authorized to act for the board or, in the case
of any Related Company which is a partnership, by action of its general partner
or a person or persons authorized by the general partner, or (except to the
extent prohibited by applicable law or the rules of any stock exchange on which
the Common Stock is listed) by a duly authorized officer of the Company.

6.12    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

6.13    Applicable Law. The provisions of the Plan shall be construed in
accordance with the laws of the State of Delaware, without giving effect to
choice of law principles.

6.14    Foreign Employees. Notwithstanding any other provision of the Plan to
the contrary, the Committee may grant Awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which the Company or a Related Company
operates or has employees. The foregoing provisions of this subsection 6.14
shall not be applied to increase the share limitations of Section 2 or to
otherwise change any provision of the Plan that would otherwise require the
approval of the Company’s stockholders.

6.15    Recoupment/Forfeiture. Notwithstanding any other provision of the Plan
or any Award Agreement to the contrary, unless otherwise specified by the
Committee, any Awards under the Plan and any shares of Common Stock or cash
issued pursuant to the Plan shall be subject to the Company’s compensation
recovery, clawback, and recoupment policies as in effect from time to time.

7.      AMENDMENT AND TERMINATION.

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the

 

11



--------------------------------------------------------------------------------

change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board (or the Committee, if applicable); and further
provided that adjustments pursuant to subsection 2.2 shall not be subject to the
foregoing limitations of this Section 7; and further provided that the
provisions of subsection 3.7 (relating to Option and SAR repricing) cannot be
amended unless the amendment is approved by the Company’s stockholders; and
provided further that, no other amendment shall be made to the Plan without the
approval of the Company’s stockholders if such approval is required by law or
the rules of any stock exchange on which the Common Stock is listed. It is the
intention of the Company that, to the extent that any provisions of this Plan or
any Awards granted hereunder are subject to section 409A of the Code, the Plan
and the Awards comply with the requirements of section 409A of the Code and that
the Board shall have the authority to amend the Plan as it deems necessary to
conform to section 409A. Notwithstanding the foregoing, the Company does not
guarantee that Awards under the Plan will comply with section 409A and the
Committee is under no obligation to make any changes to any Award to cause such
compliance.

 

12